Opinión disidente del
Juez Asociado Señor Negrón García.
“[Hjabéis equivocado el camino. Tomáis la mentira por VERDAD . . .”. (Énfasis suplido.) Antón Chejov, citado por D.T. Cairnie Corallini, El juez frente a la verdad y la certeza de su *963fallo — único camino a seguir, 1980 (Núm. 853) Rev. Notarial 2041, 2047 (1980).
Innumerables decisiones antes y después de la aprobación de la Constitución, sostienen ampliamente que “. . . la remoción, al igual que la admisión al ejercicio de la abogacía, es facultad inherente de la rama judicial. . . .” [In re Pagan, 71 D.P.R. 761, 763 (1950)]; In re Andréu Ribas, 81 D.P.R. 90, 121 (1959); [In re Liceaga, 82 D.P.R. 252, 255 (1961)]; In re Abella, 67 D.P.R. 229, 238 (1947); In re González Blanes, 65 D.P.R. 381, 390-391 (1945); In re Bosch, 65 D.P.R. 248, 251 (1945); In re Arroyo Rivera, 63 D.P.R. 796, 798 (1944); Guerrero v. Tribunal de Apelación, 60 D.P.R. 241, 247-252 (1942); Ex parte Jiménez, 55 D.P.R. 54 (1939); In re Tormes, 30 D.P.R. 267, 268 (1922). La razón fundamental para esta doctrina quedó claramente expuesta en In re Díaz, 16 D.P.R. 82, 92 (1910): “[l]a misión-de los abogados en la sociedad es altamente noble, pues están llamados a auxiliar a la recta administración de justicia. En ellos confían, no sólo las partes interesadas en los pleitos, sino las cortes mismas.” Recientemente reiteramos que “[s]u misión como tal no se limita meramente a representar intereses privados — en este caso los suyos — sino a ser un instrumento leal y eficaz de la administración de la justicia y del orden en nuestra sociedad.” Martínez Rivera v. Sears, Roebuck, 98 D.P.R. 641, 652 (1970). In re Rodríguez Torres, 106 D.P.R. 698, 748-749 (1978), opinión disidente.
En esa función rectora e inherente, desde principios de siglo la investigación y determinación respecto al carácter y a la reputación de todo aspirante a la profesión de la abogacía fueron encomendadas a un organismo auxiliador denominado Comité o Comisión de Reputación. Siempre, en su solicitud, todo aspirante debe acreditar que posee, entre otros atributos, “buena reputa-ción moral”. See. 5 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. ant. see. 731); Ley Núm. 46 de 22 de junio de 1975 (4 L.P.R.A. see. 721).
El establecimiento de ese organismo de reputación nunca ha significado una reducción de nuestra jurisdicción “para investigar y juzgar por [nosotros mismos] la conducta del aspirante”. In re Casablanca, 30 D.P.R. 399, 404 (1922).
Hoy no se cuestiona seriamente la amplitud temporal de esa facultad. Los hechos y las circunstancias significativas anteriores *964a la admisión, que afectan adversamente la reputación moral de un aspirante o un abogado, son materias susceptibles de ser válidamente investigadas y evaluadas. La intervención depen-derá de la naturaleza y de la gravedad de los actos y sus consecuencias. A la postre, el Tribunal Supremo no puede ignorar unos hechos que, de haber conocido e investigado la Comisión de Reputación, en su día hubiesen impedido la admi-sión. Lo contrario limitaría sustancialmente nuestra responsabi-lidad de mantener en alto la dignidad y el nombre de los abogados como protagonistas indispensables y auxiliares de la recta admi-nistración de la justicia. In re Ortiz Gilot, 117 D.P.R. 167 (1986); In re Siverio Orta, 117 D.P.R. 14 (1986); In re Boscio Monllor, 116 D.P.R. 692 (1985).
En resumen, nuestro inherente poder investigativo y discipli-nario se extiende a situaciones acaecidas antes del abogado ser admitido al ejercicio de la profesión y si las mismas están íntimamente relacionadas con las cualidades morales que como profesional se espera y presupone tal admisión. El “certificado de buena conducta” expedido por la Comisión de Reputación no es impedimento para descargar en ese momento, o posteriormente, nuestra jurisdicción original disciplinaria. In re Casablanca, supra, págs. 403-404; In re López, 15 D.P.R. 265 (1909). Igual enfoque existe en otras jurisdicciones: Anotación, Disciplinary Action Against Attorney Based on Misconduct Prior to Admission to Bar, 92 A.L.R.3d 807; Stratmore v. State Bar, 538 P.2d 229 (Cal. 1975); Gould v. State, 127 So. 309 (1930).
Este trasfondo doctrinario traza las coordenadas decisorias en el presente asunto. Expongamos sus antecedentes procesales y fácticos.
El Procurador General presentó una querella disciplinaria contra el Ledo. Edwin W Belén Trujillo. Le imputó haber comparecido como testigo instrumental en la Escritura Núm. 270 sobre compraventa, otorgada el 10 de octubre de. 1955 ante el *965notario José R. Fournier Grau, sin conocer personalmente al finado Obdulio Correa Rodríguez, cuya firma fue falsificada por el notario Fournier. La querella fue subsiguientemente enmen-dada a los fines de exponer que esa conducta aconteció mientras Belén Trujillo cursaba su tercer año en la Escuela de Derecho, imputándole una conducta inmoral e impropia fundada en su silencio sobre la ilegalidad. A juicio del Procurador General, dicha conducta infringió el Canon 38 del Código de Ética Profe-sional, 4 L.P.RA. Ap. IX, que versa sobre la preservación del honor y de la dignidad profesionales.
Oportunamente, el licenciado Belén Trujillo contestó la que-rella enmendada, negó el cargo y adujo varias defensas afirmati-vas. Posteriormente, solicitó su desestimación. Declaramos sin lugar dicho pedido y designamos como Comisionado Especial al Ledo. Waldemar Del Valle López, con la encomienda de recibir la prueba testifical y documental pertinente.
En su informe, dicho Comisionado Especial consignó las siguientes determinaciones de hecho:
1. El querellado Edwin Belén Trujillo fue admitido al ejercicio de la profesión de Abogacía el 27 de septiembre de 1956 de acuerdo con una certificación expedida por el Sr. Bruno Cortés Trigo, Secretario General del Tribunal Supremo de Puerto Rico, el día 6 de febrero de 1987.
2. Para el 10 de octubre de 1955 se otorgó en Bayamón, ante el Notario Público José R. Fournier, la escritura número 270 sobre Compraventa y en virtud de la cual don Obdulio Correa y su esposa doña Carmen Sánchez vendieron a favor de doña Carmen Belén Correa Sánchez una finca urbana, radicada en el Reparto Correa de Bayamón, por precio de CINCUENTA MIL QUINIENTOS DO-LARES ($50,500.00). En dicha escritura comparecen como testigos instrumentales Edwin Belén Trujillo y Juan Quirós Hernández.
3. El 13 de abril de 1984 el Hon. Juez Superior Enrique Rivera Santana, del Tribunal Superior, Sala de Bayamón, dictó sentencia en el caso civil número CS 81-3530, Obdulio Correa Sánchez y otros v. Antonio López Jiménez y otros, sobre Acción Declaratoria, Re[i-vjindicación y División de Comunidad, expresándose en la determi-nación de hecho número 26, lo siguiente:
“En esta escritura 270, en la que el notario falsificó la firma del finado Obdulio Correa Rodríguez, comparecieron como testigos *966instrumentales los abogados Edwin Belén Trujillo y Juan Quirós Hernández.”
4. Don Obdulio Correa falleció el 2 de noviembre de 1955.
5. El notario en la referida escritura, don José R. Fournier Grau, falleció el 11 de julio de 1985.
6. Entre las defensas afirmativas que levanta el querellado alega en el párrafo duodécimo lo siguiente:
“DUODECIMO: Que la firma que aparece como del Querellado en la Escritura #270, tiene ra[s]gos que se parecen a como él firmaba para la fecha del 10 de octubre de 1955, y ra[s]gos, que no se parecen, por lo que no podemos negar que esa sea la firma del querellado, ni afirmar que lo sea; debido al tiempo transcurrido de treinta (SO) años.”
Posteriormente, en la vista celebrada se alegó que él no recor-daba haber firmado como testigp en la referida escritura número 270.
Sobre si la firma que aparece en la escritura número 270 es o no es del querellado hubo prueba de ambas partes.
Luego de analizar toda la prueba presentada no tenemos duda que la firma que aparece en la referida escritura número 270 es la del Ledo. Edwin Belén Trujillo.
7. Se le imputa al querellado que “mientras cursaba su tercer año en la Escuela de Derecho de la Universidad de Puerto Rico, como testigo instrumental intervino en el otorgamiento de la Escritura Número 270 por el entonces abogado Notario José R. Fournier, el 10 de octubre de 1955 sin conocer personalmente al finado Obdulio Gorrea Rodríguez” ....
Surge claramente de la escritura número 270 que el querellado no firmó como testigo de conocimiento y sí como testigo instrumental. Para la fecha en que se otorgó la escritura número 270 estaba vigente en Puerto Rico la “Ley Para Regular el Ejercicio de la Profesión Notarial en Puerto Rico” aprobada el 8 de marzo de 1906.
En la Sección 18 y 15 de la referida ley se disponía lo siguiente:
“Sección 13.— Ninguna escritura pública, salvo lo que se dispone en esta ley en casos especiales, podrá ser autorizada por el Notario, sin la presencia de dos testigos. . . .”
“Sección 15.— La presencia de los testigos se requiere para la lectura, consentimiento y firma, que tendrán lugar en un solo acto.”
*967En la Sección 16 de la misma ley se expresa lo siguiente:
“Sección 16.— Los notarios darán fé en los instrumentos públicos de que conocen a las partes, o de que se han asegurado de su conocimiento por el dicho de los testigos instrumentales, o de otros dos que los conozcan, y que se llamarán testigos de conoci-mient[o”]. ...
Independientemente de que para la fecha en que se otorga la escritura número 270 el querellado era un estudiante de derecho, el Ledo. Belén Trujillo firmó en la referida escritura como testigo instrumental, el cual se requería para la lectura, consentimiento y firma del documento, y no como testigo de conocimiento. Al firmar como testigo instrumental no tenía que conocer personalmente al finado Obdulio Correa Rodríguez.
El propio querellado acepta que él no conocía personalmente al Sr. Obdulio Correa Rodríguez pero sabía qui[e]n era.
Concluirnos que la prueba no establece el cargo que se le imputa al querellado, especialmente cuando para el año 1955 el Ledo. Belén Trujillo ni siquiera era abogado y como hemos expresado anterior-mente, el querellado no compareció como testigo de conocimiento y sí como testigo instrumental.
8. Se le imputa, en adición, al querellado el cargo de “haber incurrido en conducta inmoral e impropia basada en su silencio no explicado hasta el presente sobre la ilegalidad de la transacción notarial, en que como testigo instrumental intervino, incidente que ha sido objeto de conocidas controversias judiciales de conocimiento público” ....
El Código de Etica Profesional aprobado por el Honorable Tribunal Supremo el 24 de diciembre de 1970 y en su Sección 38 (T. 4 Ap. IX) en la parte pertinente dispone: “. . . En su conducta como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia. Tal participación conlleva necesariamente asumir posiciones que puedan resultarle personalmente desagradable[s] pero que redundan en beneficio de la profesión, tales como: denun-ciar valientemente, ante el foro correspondiente, todo tipo de conducta corrupta y deshonrosa de cualquier colega o funcionario judicia[l”] ....
¿Incurrió el querellado en conducta inmoral o impropia basada en su silencio no expresado hasta el presente? En base a la prueba presentada entendemos que no.
La prueba de la Oficina del Procurador General nada aporta para sostener este cargo. Por el contrario el querellado declaró que se enteró de la situación por una carta que le envió el Ledo. Roberto *968Schmidt Monge, Procurador General, de fecha 9 de agosto de 1984 en la que le concede quince (15) días para que expresara su versión en cuanto a lo que se le exponía en la referida carta. Esa carta fue contestada el 81 de agosto de 1984 en la cual el querellado daba la versión suya de lo ocurrido. Reiteró en varias ocasiones que nada supo de los casos resueltos relacionados con el Sr. Obdulio Correa ya que viajaba constantemente a Sur América en negocios ajenos a la profesión, la cual practicaba muy poco.
De toda la prueba presentada determinamos que el querellado no tenía conocimiento de los procedimientos en el Tribunal ni de las decisiones judiciales por lo que nada tenía que expresar.
Determinar que el querellado se enteró o se pudo enterar posteriormente de los procedimientos judiciales o de las decisiones de los tribunales respecto a la conducta del entonces abogado-notario José R. Fournier, que le permitiera dar cumplimiento al Canon 38, es especulativo. Estos hechos surgen alrededor de veinticinco (25) años después de el querellado haber comparecido como testigo en la escritura número 270. Esa no fue la única escritura del entonces Ledo. Fournier donde el querellado compa-reció como testigo instrumental. De la prueba surge que el querellado, conjuntamente con otras personas, era un testigo muy común en las escrituras que se otorgaban ante el entonces Ledo. Fournier. A cambio de permitirle usar la biblioteca profesional del referido Notario, utilizaba como testigos instrumentales tanto al querellado como a otros que iban a la oficina de él. El querellado nunca fue citado a declarar ante un Tribunal ni fue requerido por persona alguna para declarar sobre su firma en la escritura número 270. No había ningún hecho especial para que el querellado tuviese que recordar lo relativo al otorgamiento de la escritura número 270.
Determinamos que de la prueba presentada no surge que el querellado violara las disposiciones contenidas en el Canon 38 antes copiado. (Enfasis suplido y en el original.) Informe del Comisionado Especial y determinaciones de hecho, págs. 2-7.
En su última versión, la opinión mayoritaria suscrita por el Juez Asociado Señor Alonso Alonso acepta finalmente nuestro criterio disidente de que teníamos jurisdicción disciplinaria para examinar la conducta del querellado Belén Trujillo antes de ser abogado. Aun así, no podemos refrendarla. Las conclusiones *969exculpatorias del informe del Comisionado Especial y la premisa central mayoritaria de que “[n]o tenemos ante nos prueba de fraude o de engaño a la Comisión de Reputación por parte del aspirante” (opinión mayoritaria, pág. 954), son claramente erró-neas. Veamos.
Los principios deontológicos básicos aplicables no han va-riado. Desde la promulgación original de los Cánones de Etica Profesional de 19 de julio de 1935 hasta los que rigen al presente, aprobados el 24 de diciembre de 1970, siempre ha existido el deber perpetuo de preservar y de elevar el honor de la profesión aun a costa del sacrificio personal. Tampoco ha cambiado sustancialmente el trámite procesal para determinar la buena o la mala reputación de un aspirante a la profesión legal.
Como demostraremos, la Comisión de Reputación que existía al momento de examinar las cualificaciones morales del entonces aspirante Belén Trujillo no pudo considerar el asunto y reco-mendó favorablemente su solicitud por una sencilla razón: desco-nocía su conducta violatoria de la fe testifical. Esa conducta impropia fue instrumental para que durante más de dos décadas permaneciera en la obscuridad el fraude notarial del licenciado Fournier, perpetrador con la activa participación de las partes y de los testigos instrumentales Belén Trujillo y Juan Quirós Hernández. C1) Aclararla —y poner en su justa perspectiva la solución ética del asunto— es un imperativo. Ello requiere un análisis reflexivo y racional en retrospección.
h — i >■ — I H — I
La prueba revela, como hechos no controvertidos, que para 1955 el licenciado Belén Trujillo cursaba su tercer año en la Escuela de Derecho de la Universidad de Puerto Rico y utilizaba gratuitamente la biblioteca jurídica en Bayamón del licenciado *970Fournier conjuntamente con otros estudiantes. Entre éstos es* taba Quirós Hernández. A cambio de ello, en algunas ocasiones, a ruego del notario Fournier, Belén Trujillo sirvió de testigo en el otorgamiento de varios asuntos notariales.
No hay controversia de que el querellado Belén Trujillo firmó como testigo instrumental la Escritura Núm. 270, ideada y falsificada por el notario Fournier. Al hacerlo, empeñó su palabra y dio fe de que Correa Rodríguez estuvo presente y firmó la escritura, aun cuando estaba muerto. Aunque Belén Trujillo no tenía amistad con Correa Rodríguez, “sabía qui[é]n era” y tenía amistad con su hijo. T.E., págs. 78-79. Según su propia declara-ción, “podía identificarlo en cualquier parte”. (Enfasis suplido.) T.E., pág. 81.
Conforme con la sentencia del Tribunal Superior, Sala de Bayamón (Hon. Enrique Rivera Santana, Juez) en el caso Civil Núm. CS 81-3530 de 13 de abril de 1984, la falsificación de esa escritura respondió y se fraguó al tenor de los hechos siguientes:
Antes de su fallecimiento, don Obdulio Correa Rodríguez había expresado el deseo de que la casa en que vivían, que era parte del Proyecto Correa, ubicado en la parte más alta de los terrenos, por lo que se le dio el nombre de la casa de La Loma, perteneciera a su hija, la codemandante Carmen Belén Correa Sánchez. Conociendo ésta, así como su madre y el Ledo. Fournier el interés expresado por Correa Rodríguez antes de su fallecimiento convinieron en trans-ferir el título de la propiedad a la hija del finado. Lo hicieron también otorgando un documento, al que se le dio fecha anterior a la muerte de Correa Rodríguez y en el que se figuró a éste como compareciente. El Notario firmó por el muerto. El documento se tituló de compraventa. Doña Carmen Sánchez firmó también como vendedora y Carmen Belén Correa Sánchez como compradora. Obdulio Correa Sánchez no se enteró de esta transacción.
El Ledo. Fournier le adjudicó a este documento el número 270 y le puso fecha de 10 de octubre de 1955. Aunque se firmó después del 2 de noviembre de 1955 (luego de la muerte de Correa Rodríguez) se le fijó esa fecha para hacer aparecer que la transacción se hizo en vida del padre de la adquirente. Para ello el Notario tuvo que destruir otro documento de su protocolo. Es así porque la escritura 271 otorgada ante el Notario en la misma fecha que se le puso a la *971270, se había presentado en el Registro de la Propiedad desde el 14 de octubre de 1955 (hecho estipulado). Otra escritura otorgada ante el mismo Notario bajo el número 284 del 21 de octubre de 1955, se presentó al Registro el 24 de octubre de 1955 (hecho estipulado), esto es, antes de firmarse la 270, a la que se le dio fecha de 10 de octubre de 1955.
En esta escritura 270, en la que el Notario falsificó la firma del finado Obdulio Correa Rodríguez, comparecieron como testigos instrumentales los abogados Edwin Belén Trujillo y Juan Quirós Hernández (Véase Exhibit 33 de la parte demandante). (Enfasis suplido y escolios omitidos.)
No puede, pues, desvincularse el querellado Belén Trujillo de estos hechos argumentando que siempre que firmó como testigo “estaban las partes allí presentes”. T.E., pág. 67. Ese aserto es falso e inverosímil por ser físicamente imposible. Más que una apreciación subjetiva susceptible de ser afectada por el tiempo, estamos ante un evento objetivo. No está sujeto a la natural pérdida de la memoria. Repetimos, Belén Trujillo firmó y dio fe de que presenció, como testigo instrumental, un acto notarial que no ocurrió, pues Correa Rodríguez había fallecido.
No se trata, como adujo en la vista evidenciaría, de un simple incidente que no era vital en su vida y que acaeció hace varios años. Belén Trujillo no era un testigo cualquiera. A la sazón era mayor de edad, se desempeñaba como maestro de una escuela superior en Bayamón (T.E., pág. 62) y estudiaba tercer año de derecho. Por ende, conocía al menos los principios notariales esenciales referentes o las responsabilidades y funciones de los testigos instrumentales.. El Dr., José Mercado Romero —Psicó-logo Clínico— declaró a su favor en capacidad de perito. Atestó sobre el nivel de funcionamiento superior (sobresaliente) del querellado Belén Trujillo. T.E., pág. 107. Según su examen, testificó que sólo recordaría experiencias significativas remotas de profundo valor anímico y que fueran trascendentales. T.E., págs. 108-109. Opinó que firmar una escritura cuando uno no es comprador ni contratante no es un hecho significativo ni susceptible de ser recordado al cabo de varios años. T.E., pág. 115.
*972Aun aceptada esta “interesante” tesis psicológica sobre la memoria y la capacidad para recordar, ello no es defensa. Pri-mero, aunque el querellado Belén Trujillo no era comprador ni otorgante, no podemos ser incautos y olvidar que su firma fue como testigo en un acto espúreo, esto es, sin que estuviera presente el vendedor Correa Rodríguez. Recuérdese que Correa Rodríguez, a quien Belén Trujillo “podía identificar en cualquier parte”, había muerto. Se trata, pues, de un evento, a juicio nuestro, poco usual y ordinario. Dada la peculiar naturaleza de ese acto —eminentemente negativo— nos preguntamos si la persona que no acostumbra mentir ni dar fe testifical falsamente, el hacerlo ¿no es precisamente una experiencia “significativa”, de “profundo valor anímico” susceptible de ser recordada al cabo de varios años? Y segundo, el acto falso fue con posterioridad al 2 de noviembre de 1955. El 12 de julio de 1956 —sólo ocho (8) meses después— Belén Trujillo suscribió su Solicitud de Admisión al ejercicio de la abogacía. Ante estas circunstancias —lo inusitado del acto— es incomprensible la conclusión mayoritaria de que a esa fecha su participación se proyectó como un evento “remoto y aislado”, diluido en su memoria.
IV
Como testigo instrumental, ¿cuáles eran las funciones y obligaciones de Belén Trujillo? A modo de repaso, valga recordar la clásica noción elemental de que un testigo instrumental —a diferencia de los testigos identificadores o corroboradores— son “‘[l]os que presenci[a]n el acto de la lectura, consentimiento, firma y autorización de una escritura pública’ aseverando con su firma en el instrumento la veracidad del relato notarial”. (Énfasis suplido.) E Ávila Álvarez, Estudios de Derecho Notarial, 3ra ed. rev., Barcelona, Eds. Nauta, 1962, pág. 281. “Cuando intervienen testigos tiene que haber unidad de acto. ‘Cuando al otorgamiento comparecieren testigos, habrá unidad de acto, lo que bajo su fe notarial hará constar el notario en la escritura’. Esto significa que todas las partes y los testigos comparecen al *973mismo tiempo, en el mismo momento ante el Notario para la lectura y firma del documentó”. (Énfasis suplido, en el original y escolio omitido.) E Malavet Vega, Manual de Derecho Notarial Puertorriqueño, Santo Domingo, Ed. Corripio, 1988, págs. 97-98. Véase J.M. Sanahuja y Soler, Tratado de Derecho Notarial, Barcelona, Ed. Bosch, 1945, T. I, págs. 441-442.
La participación voluntaria de Belén Trujillo como testigo instrumental en el documento falsificado no puede menoscabarse. La función de los testigos instrumentales era y continúa siendo importante. El carácter de esa intervención radica, para unos, en que
. . . cumplen una función de publicidad. Precisamente el docu-mento notarial es público porque se otorga públicamente, y como no sería práctico hacerlo en la calle, se requiere a dos testigos para que, en representación del pueblo, presencien el otorgamiento.
. . . Para otros autores, los testigos comparten con el Notario la fe pública, que así viene a quedar desdoblada en fe notarial y fe testifical.
... [Y, p]ara otros autores, los testigos vienen a ayudar a la fe notarial defendiendo a los otorgantes de la posible infidelidad del funcionario .... (Énfasis suplido y escolios omitidos.) Avila Álvarez, op. cit, págs. 282-283.
Según esta óptica, los testigos instrumentales —en contraste con la participación activa de las partes y el notario— “son . . . agentes pasivos de pura comprobación de la otorgación del acto, que sólo oyen las declaraciones de las partes y la lectura del instrumento por el funcionario, y, asimismo, escrutan a los circunstantes con el objeto de formarse —en último análisis y con clara visión— un exacta juicio del acto del cual son espectadores. Bajo este aspecto, es bien palmaria la necesidad de que tengan un mínimo de idoneidad, aptitud que se impone a fin de que en el curso del proceso instrumental no solamente observen lo actuado sino que sepan entender, interpretar, que no vengan a tener únicamente un recuerdo vivo de su presencia al acto, sino que sepan traducir la noción exacta de lo que el acto importó. De tal suerte, entonces, que los testigos instrumentales son entes pasivos; en todo caso, su actividad radica en el hecho de *974suscribir, en unidad de tiempo y acción con las partes y el funcionario, el acto que oyeron y percibieron: auditu et suisv sensibus”. (Enfasis suplido.) A.I. Neri, Tratado teórico y práctico de derecho notarial, Buenos Aires, Eds. Depalma, 1970, Vol. 3, pág. 191.
En resumen, “la presencia de los testigos queda limitada a hacer constar que el negocio jurídico se ha celebrado en la forma y condiciones que resultan del instrumento, y en ningún caso han de salir de su papel pasivo, esto es, de meros testigos, a no ser que se quiera efectuar algo contrario a la moral, o que ellos crean opuesto, porque, siendo voluntaria su misión, pueden negarla cuando estimen que no la deben prestar . . .”. (Énfasis suplido.) Neri, op. cit., págs. 192-193, citando a De Velasco.
V
Esta normativa aclara el prisma decisorio. Definitivamente, Belén Trujillo, al voluntariamente aceptar intervenir como testigo a solicitud del licenciado Fournier —en lo que atañe a la Escritura Núm. 270— no cumplió con los deberes que le imponía la función de testigo instrumental. Con su firma suscribió un documento sobre un acto que en unidad de tiempo nunca se llevó a cabo ni presenció. Correa Rodríguez, una de las partes supuestamente comparecientes, estaba muerto. Al hacerlo, su intervención fue determinante para que el notario consumara la falsificación de la escritura.
Frente a estos hechos, no puede el licenciado Belén Trujillo escudarse en el transcurso de los años y menos ignorar lo sucedido. Independientemente de que tuviera o no conocimiento de los litigios posteriores que culminaron con el descubrimiento del fraude notarial, lo cierto es que al suscribir como testigo instrumental la Escritura Núm. 270 transcendió el marco de ente pasivo. La mayoría del Tribunal lo excusa fundamentándose en que era “un estudiante de derecho que utilizaba una oficina legal mientras cursaba sus estudios en derecho”. Opinión mayo-ritaria, pág. 955. ¿Desde cuándo esa circunstancia es eximente *975para violentar principios básicos éticos y legales? ¿Cómo puede la mayoría incurrir en semejante desvalorización?
Es evidente que, al aceptar Belén Trujillo la petición del notario Fournier, conocía o debió saber la impropiedad del requerimiento. Así lo reconoce la mayoría, quien adicionalmente la tacha de “imprudente”. Opinión mayoritaria, pág. 956. Su conducta inicial impropia y el silencio subsiguiente propiciaron que dicho notario pudiera falsificarla y que, por muchos años, ese acto espúreo permaneciera oculto hasta que finalmente, después de unos intensos litigios judiciales, aflorara la verdad. Ese silencio no es atribuible a la falta de memoria ni al factor tiempo; comenzó desde el mismo instante en que firmó como testigo y dio fe de una transacción notarial que no presenció y que' nunca se realizó.
Contrario al sentir mayoritario, no podemos condonar esa conducta y despachar el asunto con simplemente afirmar que “no engañó” a la Comisión de Reputación. El sentido común nos marca otra ruta. Lo menos que podemos concluir es que de haber la Comisión de Reputación conocido esos hechos, su certificación no hubiese prosperado. Hay situaciones que el tiempo no borra. Evaluada su conducta a través del crisol de un estudiante de tercer año de derecho —y la gravedad de su acto— decretaríamos que la suspensión provisional de dieciocho (18) meses, impuesta por violar el Canon 21 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX —conflicto de intereses— en In 're Belén Trujillo, 126 D.P.R. 743 (1990), debe ser indefinida. Todavía continúa min-tiendo.

(1) Juan Quirós Hernández, también estudiante de derecho, eventualmente se graduó de la Escuela de Derecho de la Universidad de Puerto Rico y fue admitido al ejercicio de la abogacía. Fue desaforado el 24 de enero de 1969 por apropiarse indebida e ilegalmente de la cantidad de $3,205.26 perteneciente a sus clientes.